ienDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of sealed compartments extend across an entirety of the length dimension of each inflatable wing” of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear what is meant by the limitation “the plurality of sealed compartments extend across an entirety of the length dimension of each inflatable wing.” The length dimension does not have a clear definition based on the disclosure, but ¶27 suggests the baffles 38 extend in the length direction, which Is to say vertically. This does not appear to be the applicant’s intention since the sealed compartments 48 are not shown over the entire vertical direction. If the intention is for the length dimension to be in the chordwise dimension of the wing, this must be shown in figures. As written, this claim can not be understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A).
Regarding claim 1, Sebrell teaches a reinforced component for an aircraft, the reinforced component comprising:
a frame structure defining (Sebrell, figure 2, wing is frame structure):
a shell comprising an interior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58; outer edges of air chambers define interior layer with an outer and inner surface), and an exterior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 40 and 60; wing skin defines an exterior layer with an outer and inner surfaces);
at least one air chamber disposed within the innermost surface of the interior layer of the shell (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58); and
a plurality of sealed compartments disposed between the outermost surface of the interior layer of the shell and the innermost surface of the exterior layer of the shell (Sebrell, figure 2, see callout below, plurality of sealed compartments); 

    PNG
    media_image1.png
    309
    559
    media_image1.png
    Greyscale

except:
a shear thickening fluid disposed in at least one of the plurality of sealed compartments, the shear thickening fluid exhibiting a decreasing viscosity responsive to an impact force, wherein the reinforced component is configured to stabilize a high frequency aeroelastic fluttering movement.

Chen teaches shear thickening fluids used as a vibration damper between the inner and outer surfaces of a skin panel or wall (Chen, abstract), which is capable of absorbing vibrations to stabilize flutter.
	Sebrell and Chen are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cavities between the wing skin and the air chamber skin of Sebrell with the shear thickening fluid between the outer skin and inner skin layer of Chen in order to reduce vibrations in the structure (Chen, abstract).

Regarding claim 2, Sebrell as modified by Chen teaches the reinforced component according to claim 1, wherein the frame structure is foldable (Sebrell, column 2, lines 50-56, wing folds into aircraft body) and comprises a plurality of spaced-apart baffles (Sebrell, column 1, lines 50-53, check valves mean that air cylinders are fluidically linked and so the walls between cylinders act as baffles for the air chamber as a whole) and defines an inflatable foldable wing structure (Sebrell, abstract, is an inflatable wing structure); 

Regarding claim 7, Sebrell as modified by Chen teaches the reinforced component according to claim 1, wherein the frame structure defines one of an inflatable wing structure, a fairing structure, an aileron structure, and a stabilizer structure (Sebrell, figure 2, structure is an inflatable wing).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A) as applied to claim 3 above, and further in view of Wagner (WO 2020018539 A1).
Regarding claim 4, Sebrell as modified by Chen teaches the reinforced component according to claim 3, except: 
wherein at least one of the exterior layer and the interior layer comprises an impact-resistant fabric layer including a shear thickening material.
Wagner teaches a composite made of a sandwich of materials, with an outer layer made of S-glass composites impregnated with toughened epoxy resin (Wagner, figure 4, inner and outer layers made of this material).
	Sebrell as modified by Chen and Wagner are both considered analogous art as they are both in the same field of aerospace design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Serbell as modified by Chen with the outer layer made of an impact resistant fabric of Wagner in order to resist impacts using the fabric (Wagner, abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A) as applied to claim 1 above, and further in view of Jong (US 20200148399 A1).
Regarding claim 6, Sebrell as modified by Chen teaches the reinforced component according to claim 1, 
except: further comprising a pressure relief valve in fluid communication with the at least one air chamber.
Jong teaches an inflatable structure for use in space which also includes pressure release valves (Jong, paragraph 78).
	Sebrell as modified by Chen and Jong are both considered analogous art as they are both in the same field of aerospace vehicles. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the air chambers of Sebrell as modified by Chen with the pressure release valves of Jong in order to allow excess air to be release when the vehicle ascends (Jong, paragraph 22).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A) as applied to claim 1 above, and further in view of Gon (KR 20150107987 A).
Regarding claim 8, Sebrell as modified by Chen teaches the reinforced component according to claim 1, 
except: wherein the shear thickening fluid comprises silica particles in a polyethylene glycol medium.
Gon teaches a spacesuit using silica particle in a polyethylene glycol fluid used as a shear thickening fluid for impact absorption (Gon, depiction of embodiments, paragraph 4).
	Sebrell as modified by Chen and Gon are both considered analogous art as they are both in the same field of aerospace. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the shear thickening fluid of Sebrell as modified by Chen with the shear thickening fluid comprising the silica particles in a polyethylene glycol medium of Gon in order to reduce vibrations (Chen, abstract).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A).
Regarding claim 9, Sebrell teaches an inflatable aircraft wing, comprising:
a frame structure including a plurality of spaced-apart baffles extending in a direction along a length dimension of the inflatable aircraft wing (Sebrell, column 1, lines 50-53, check valves mean that air cylinders are fluidically linked and so the walls between cylinders act as baffles for the air chamber as a whole), the frame structure defining:
a shell comprising an interior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58; outer edges of air chambers define interior layer with an outer and inner surface), and an exterior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 40 and 60; wing skin defines an exterior layer with an outer and inner surfaces);
at least one air chamber disposed within the innermost surface of the interior layer of the shell (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58); and
a plurality of sealed compartments disposed between the outermost surface of the interior layer of the shell and the innermost surface of the exterior layer of the shell (Sebrell, figure 2, see callout below, plurality of sealed compartments); 

    PNG
    media_image1.png
    309
    559
    media_image1.png
    Greyscale

except:
a shear thickening fluid disposed in at least one of the plurality of sealed compartments, the shear thickening fluid exhibiting a decreasing viscosity responsive to an impact force, wherein the reinforced component is configured to stabilize a high frequency aeroelastic fluttering movement.

Chen teaches shear thickening fluids used as a vibration damper between the inner and outer surfaces of a skin panel or wall (Chen, abstract), which is capable of absorbing vibrations to stabilize flutter.
	Sebrell and Chen are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cavities between the wing skin and the air chamber skin of Sebrell with the shear thickening fluid between the outer skin and inner skin layer of Chen in order to reduce vibrations in the structure (Chen, abstract).


Regarding claim 13, Sebrell as modified by Chen teaches the inflatable aircraft wing according to claim 9, wherein the inflatable aircraft wing is configured to stabilize an aeroelastic fluttering movement of a frequency of from about 8 to about 60 Hz (Sebrell as modified by Chen to absorb vibrations would be capable of this).

Regarding claim 14, Sebrell as modified by Chen teaches the inflatable aircraft wing according to claim 9, wherein the frame structure is foldable and configured for storage with a body portion of an aircraft (Sebrell, column 2, lines 50-56, wing folds into aircraft body).

Regarding claim 15, Sebrell as modified by Chen teaches the inflatable aircraft wing according to claim 9, wherein the plurality of sealed compartments extend across an entirety of the length dimension of the inflatable aircraft wing (Sebrell, figure 2, wings, tubes, and associated cavities extend spanwise).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A) as applied to claim 9 above, and further in view of Wagner (WO 2020018539 A1).
Regarding claim 11, Sebrell as modified by Chen teaches the inflatable aircraft wing according to claim 10, except: 
wherein at least one of the exterior layer and the interior layer comprises an impact-resistant fabric layer including a shear thickening material.
Wagner teaches a composite made of a sandwich of materials, with an outer layer made of S-glass composites impregnated with toughened epoxy resin (Wagner, figure 4, inner and outer layers made of this material).
	Sebrell as modified by Chen and Wagner are both considered analogous art as they are both in the same field of aerospace design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Sebrell as modified by Chen with the outer layer made of an impact resistant fabric of Wagner in order to resist impacts using the fabric (Wagner, abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebrell (US 3957232 A) in view of Chen (CN 109372939 A) as applied to claim 9 above, and further in view of Jong (US 20200148399 A1).
Regarding claim 12, Sebrell as modified by Chen teaches the inflatable aircraft wing according to claim 9, 
except: further comprising a pressure relief valve in fluid communication with the at least one air chamber.
Jong teaches an inflatable structure for use in space which also includes pressure release valves (Jong, paragraph 78).
	Sebrell as modified by Chen and Jong are both considered analogous art as they are both in the same field of aerospace vehicles. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the air chambers of Sebrell as modified by Chen with the pressure release valves of Jong in order to allow excess air to be release when the vehicle ascends (Jong, paragraph 22).

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO 2011087724 A2) in view of Ritter (US 2886265 A), Sebrell (US 3957232 A), and Chem (CN 109372939 A).
Regarding claim 16, Bright teaches an aircraft with a body (Bright, figure 25, aircraft with a body) and a pair of inflatable wings (Bright, figure 25, pair of wings inflating )
except: where the aircraft has a power generating system
where the inflatable wing includes a frame structure including a plurality of spaced-apart baffles extending in a direction along a length dimension of the inflatable aircraft wing, the frame structure defining:
a shell comprising an interior layer with an outermost surface and an innermost surface, and an exterior layer with an outermost surface and an innermost surface;
at least one air chamber disposed within the innermost surface of the interior layer of the shell; and
a plurality of sealed compartments disposed around the at least one air chamber between the outermost surface of the interior layer of the shell and the innermost surface of the exterior layer of the shell; and
a shear thickening fluid disposed in at least one of the plurality of sealed compartments, the shear thickening fluid exhibiting a decreasing viscosity responsive to an impact force, wherein the reinforced component is configured to stabilize a high frequency aeroelastic fluttering movement.

Ritter teaches an aircraft with a power generating system (Ritter, figure 1, item 47).
Bright and Ritter are both considered analogous art as they are both in the same field of inflatable aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft of Bright to include the engine of Ritter as a combination of prior art elements according to known methods to yield predictable results.

Sebrell teaches an inflatable wing, comprising:
a frame structure including a plurality of spaced-apart baffles extending in a direction along a length dimension of the inflatable aircraft wing (Sebrell, column 1, lines 50-53, check valves mean that air cylinders are fluidically linked and so the walls between cylinders act as baffles for the air chamber as a whole), the frame structure defining:
a shell comprising an interior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58; outer edges of air chambers define interior layer with an outer and inner surface), and an exterior layer with an outermost surface and an innermost surface (Sebrell, figure 2, items 40 and 60; wing skin defines an exterior layer with an outer and inner surfaces);
at least one air chamber disposed within the innermost surface of the interior layer of the shell (Sebrell, figure 2, items 42, 44, 46, 48, 50, 52, 54, 56, 58); and
a plurality of sealed compartments disposed between the outermost surface of the interior layer of the shell and the innermost surface of the exterior layer of the shell (Sebrell, figure 2, see callout below, plurality of sealed compartments); 
	Bright as modified by Ritter and Sebrell are both considered analogous art as they are both in the same field of inflatable aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the inflatable wing of Bright as modified by Ritter with the inflatable wing of Sebrell as a simple substitution of one known element for another to obtain predictable results.


    PNG
    media_image1.png
    309
    559
    media_image1.png
    Greyscale


Chen teaches shear thickening fluids used as a vibration damper between the inner and outer surfaces of a skin panel or wall (Chen, abstract), which is capable of absorbing vibrations to stabilize flutter.
	Bright as modified by Ritter and Sebrell and Chen are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cavities between the wing skin and the air chamber skin of Bright as modified by Ritter and Sebrell with the shear thickening fluid between the outer skin and inner skin layer of Chen in order to reduce vibrations in the structure (Chen, abstract).

Regarding claim 20, Bright as modified by Ritter, Sebrell, and Chen teaches the inflatable aircraft wing according to claim 16, wherein the frame structure of each inflatable wing is foldable, such that each inflatable wing is stowable in the body of the aircraft (Sebrell, column 2, lines 50-56, wing folds into aircraft body).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO 2011087724 A2) in view of Ritter (US 2886265 A), Sebrell (US 3957232 A), and Chem (CN 109372939 A) as applied to claim 16 above, and further in view of Wagner (WO 2020018539 A1).
Regarding claim 18, Bright as modified by Ritter, Sebrell, and Chen teaches the aircraft according to claim 16, except: 
wherein at least one of the exterior layer and the interior layer comprises an impact-resistant fabric layer including a shear thickening material.
Wagner teaches a composite made of a sandwich of materials, with an outer layer made of S-glass composites impregnated with toughened epoxy resin (Wagner, figure 4, inner and outer layers made of this material).
	Bright as modified by Ritter, Sebrell, and Chen are both considered analogous art as they are both in the same field of aerospace design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Bright as modified by Ritter, Sebrell, and Chen with the outer layer made of an impact resistant fabric of Wagner in order to resist impacts using the fabric (Wagner, abstract).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO 2011087724 A2) in view of Ritter (US 2886265 A), Sebrell (US 3957232 A), and Chem (CN 109372939 A) as applied to claim 16 above, and further in view of Jong (US 20200148399 A1).
Regarding claim 19, Bright as modified by Ritter, Sebrell, and Chen teaches the aircraft according to claim 16, 
except: further comprising a pressure relief valve in fluid communication with the at least one air chamber.
Jong teaches an inflatable structure for use in space which also includes pressure release valves (Jong, paragraph 78).
	Bright as modified by Ritter, Sebrell, and Chen  and Jong are both considered analogous art as they are both in the same field of aerospace vehicles. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the air chambers of Bright as modified by Ritter, Sebrell, and Chen with the pressure release valves of Jong in order to allow excess air to be release when the vehicle ascends (Jong, paragraph 22).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO 2011087724 A2) in view of Ritter (US 2886265 A), Sebrell (US 3957232 A), and Chem (CN 109372939 A) as applied to claim 16 above or alternatively, further in view of workable ranges.
Regarding claim 21, Bright as modified by Ritter, Sebrell, and Chen teaches the aircraft according to claim 16, 
wherein each inflatable wing is configured to stabilize an aeroelastic fluttering movement of a frequency of from about 8 to about 60 Hz (Chen, abstact, shear thickening fluid used to absorb vibrations and would be capable of stabilizing flutter between 8 Hz and 60 Hz).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to stabilize an aeroelastic fluttering movement of a frequency of from about 8 to about 60 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright (WO 2011087724 A2) in view of Ritter (US 2886265 A), Sebrell (US 3957232 A), and Chem (CN 109372939 A) as applied to claim 16 above, and further in view of Gon (KR 20150107987 A).
Regarding claim 22, Bright as modified by Ritter, Sebrell, and Chen teaches the aircraft according to claim 16, 
except: wherein the shear thickening fluid comprises silica particles in a polyethylene glycol medium.
Gon teaches a spacesuit using silica particle in a polyethylene glycol fluid used as a shear thickening fluid for impact absorption (Gon, depiction of embodiments, paragraph 4).
Bright as modified by Ritter, Sebrell, and Chen and Gon are both considered analogous art as they are both in the same field of aerospace. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the shear thickening fluid of Bright as modified by Ritter, Sebrell, and Chen with the shear thickening fluid comprising the silica particles in a polyethylene glycol medium of Gon in order to reduce vibrations (Chen, abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, and 18-20 and have been considered but are moot because upon further consideration of the prior art, the thrust of the rejection has changed substantially in view of the amendment. As such, the arguments are no longer drawn to the same interpretations. 


Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not teach the plurality of sealed compartments are disposed between the spaced-apart baffles alone and it alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eshaghi (NPL titled: The effect of magnetorheological fluid and aerodynamic damping on the flutter boundaries of MR fluid sandwich plates in supersonic airflow) teaches the use of fluids with magnetically controllable viscosity to suppress aerodynamic flutter.
Smith (EP 3056760 A1) teaches a landing gear with a damper using shear thickening fluid.
Mabey (GB 2162139 A) teaches a wing with a damper t the wing tip used to reduce the effects of flutter.
Burton (GB 2290769 A) teaches an inflatable wing with multiple chambers separated by a baffle like membrane
Jensen (US 9187191 B1) teaches a space debris capture device with a fabric ‘bag’ including shear hardening fluid to protect against high velocity impacts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642